Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Applicant’s amendment filed December 10, 2021 does not appear in full compliance with 37 CFR 1.121(c). At least, claims 1 and 14 do not appear with markings showing all changes relative to the immediate prior version of claims 1 and 14 while claim 14 appears with a status identifier (New) when claim 14 had been presented within an earlier amendment. 

Drawings
The replacement drawing sheets received on December 10, 2021 are approved and have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The language of claim 2 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “or can be configured in such a manner that the said one of the two arms can be moved together with the projection, using the movement mechanism“ as recited within lines 4-5 of claim 2. It is not clear if the movement mechanism is configured to move the projection alone or if the movement mechanism is configured to move said one arm together with the projection or if the movement mechanism can be altered to do either. The metes and bounds of the language of claim 2 cannot be ascertained.
If Applicant is attempting to recite an alternative configuration of holder, (i.e., varying species of holder), Applicant may wish to amend the language within lines 4-5 of claim 2 to recite --or is configured in such a manner that the said one of the two arms can be moved together with the projection, using the movement mechanism--.
The language of claim 5 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the further projection is provided for being introduced into an opening of the said one of the two arms“ as recited within lines 2-3 of claim 5. It is not clear how the longitudinally spaced projections can be inserted in an opening of an arm. The metes and bounds of the language of claim 5 cannot be ascertained.


Allowable Subject Matter
Claims 14-20 are allowed.

Response to Arguments
Applicant's arguments filed December 10, 2022 have been fully considered but they are not persuasive. With regard to Applicant’s argument concerning the rejection of claim 2 over 35 U.S.C. 112, it appears Applicant may be arguing two separate species of the invention. As such, and as presented above, Applicant may wish to amend the language within lines 4-5 of claim 2 to recite --or is configured in such a manner that the said one of the two arms can be moved together with the projection, using the movement mechanism--. The recitation of or can be configured is ambiguous in that “or it can be configured” infers that a single embodiment of holder can and may be reconfigured or transformed to establish a second variation of the same holder.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                                










MS
March 07, 2022